 



Exhibit 10.10
ORANGE BLOSSOM BUSINESS CENTER
NET COMMERCIAL LEASE

     
LANDLORD:
  Transwestern Commercial Services (agent for owner/landlord)
501 Brickell Key Drive, Suite 210
Miami, Florida 33131
(305) 808-7310
 
   
TENANT:
  NationsHealth, Inc.
13650 NW 8th Street, Suite 109
Sunrise, Florida 33325
 
   
PREMISES:
  ORANGE BLOSSOM BUSINESS CENTER
Suite 50
4300 Okeechobee Road
Fort Pierce, FL 34947
 
   
DATE OF EXECUTION:
  October 13, 2006

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
INDEX

                      PAGE
 
            LEASE SUMMARY   iv-vi
 
           
ARTICLE I
  TERM        
1.1
  Grant and Premises     01  
1.2
  Term     01  
1 .3
  Construction of Premises     01  
1.4
  Fixturing Period     01  
 
           
ARTICLE II
  RENT        
2.1
  Covenant to Pay     01  
2.2
  Minimum Rent and CPI Escalation     01  
2.3
  Payment of Business Taxes     02  
2.4
  Payment of Operating Costs     03  
2.5
  Rent Past Due     03  
2.6
  Security Deposit     02  
2.7
  Net Lease     03  
2.8
  Payment of Rent     03  
 
           
ARTICLE III
  USE OF PREMISES        
3.1
  Permitted Use and Business Name     04  
3.2
  Hours of Business     04  
3.3
  Opening and Continuous Occupancy     04  
3.4
  Tenant’s Covenants as to Use and Occupancy     04  
3.5
  Display Windows     05  
3.6
  Compliance with Laws     05  
3.7
  Advertising, Trade Names and Restricted Marks     05  
3.8
  Signs     05  
3.9
  Prohibited Uses     05  
3.10
  Indemnity for Toxic Waste     05  
 
           
ARTICLE IV
  ACCESS AND ENTRY        
4.1
  Right of Examination     06  
4.2
  Right to Show Premises     06  
4.3
  Entry not Forfeiture     06  
 
           
ARTICLE V
  MAINTENANCE. REPAIRS AND ALTERATIONS        
5.1
  Maintenance and Repairs by Landlord     06  
5.2
  Maintenance and Repairs by Tenant     06  
5.3
  Approval of Tenants Alterations     07  
5.4
  Repair Where Tenant at Fault     07  
5.5
  Removal of Improvements and Fixtures     07  
5.6
  Liens     07  
5.7
  Notice by Tenant     08  
 
           
ARTICLE VI
  UTILITIES/HVAC        
6.1
  Utilities     08  
6.2
  Heating, Ventilating and Air Conditioning     08  

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                      PAGE
 
           
ARTICLE VII
  INSURANCE AND INDEMNITY        
7.1
  Tenants Insurance     08  
7.2
  Increase in Insurance Premiums     09  
7.3
  Cancellation of Insurance     09  
7.4
  Loss or Damage     10  
7.5
  Indemnification of Landlord     10  
 
           
ARTICLE VIII
  DAMAGE AND DESTRUCTION        
8.1
  Rent Abatement     10  
8.2
  Damage to Premises     10  
8.3
  Termination for Damage to Premises     11  
8.4
  Destruction of Building     11  
8.5
  Architect’s Certificate     11  
 
           
ARTICLE IX
  ASSIGNMENT. SUBLETTING. AND TRANSFERS        
9.1
  Assignments, Subleases and Transfers     11  
9.2
  Landlord’s Right to Terminate     12  
9.3
  Conditions of Transfer     12  
9.4
  Change of Control     12  
9.5
  No Advertisement     13  
9.6
  Assignment by Landlord     13  
 
           
ARTICLE X
  DEFAULT        
10.1
  Defaults     13  
10.2
  Remedies     14  
10.3
  Costs     14  
10.4
  Allocation of Payments     15  
10.5
  Section Deleted     15  
10.6
  Landlord’s Other Rights     15  
 
           
ARTICLE XI
  ATTORNMENT AND SUBORDINATION        
11.1
  Estoppel Certificate     15  
11.2
  Subordination     15  
11.3
  Attornment     15  
 
           
ARTICLE XII
  CONTROL OF BUILDING BY LANDLORD        
12.1
  Use and Maintenance of Common Areas     15  
12.2
  Alterations by Landlord     16  
12.3
  Tenant Relocation     16  
 
           
ARTICLE XIII
  CONDEMNATION        
13.1
  Total Taking     16  
13.2
  Partial Taking     16  
13.3
  Award     17  
 
           
ARTICLE XIV
  GENERAL PROVISIONS        
14.1
  Rules and Regulations     17  
14.2
  Delay     17  
14.3
  Holding Over     17  
14.4
  Waiver     18  
14.5
  Recording     18  
14.6
  Notices     18  
14.7
  Successors     18  
14.8
  Joint and Several Liability     18  
14.9
  Captions and Section Numbers     18  
14.10
  Extended Meanings     18  

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                      PAGE
14.11
  Partial Invalidity     19  
14.12
  Entire Agreement.     19  
14.13
  Governing Law     19  
14.14
  Time     19  
14.15
  No Partnership     19  
14.16
  Quiet Enjoyment     19  
14.17
  Radon Gas     19  
14.18
  Authority     19  
14.19
  Lease Validity     19  
14.20
  Brokerage     19  
14.21
  Trial by Jury     19  
 
           
SCHEDULES
           
A
  Site Plan of Premises     21  
B
  Landlord’s and Tenant’s Work     22  
C
  Rent Schedule     23  
D
  Definitions     24  
E
  Rules and Regulations     28  
 
           
RIDERS
           
1
  Option to Renew     30  
2
  Guaranty     31  

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
LEASE SUMMARY
The following is a summary of basic lease provisions with respect to the Lease
described below. It is an integral part of the Lease and terms defined or dollar
amounts specified herein shall have the meanings or amounts set forth herein
unless other meanings are expressly set forth or expanded upon in the text of
this Lease or the Exhibits or Schedules attached hereto.

                  1.   Approximate Date of Lease Execution:   October 15. 2006
 
                2.   Landlord:   Transwestern Commercial Services, agent for the
owner     Landlord’s Address:   501 Brickell Key Drive, Suite 210 Miami, FL
33131
 
                3.   Tenant:   NationsHealth, Inc.
 
  Principal:                 Business Entity:   NationsHealth, Inc.     Tenant’s
Address:   13650 NW 8th Street, Suite 109; Sunrise, Florida 33325
Phone: 954-903-5000
Fax: 954-903-5850
Email: rtremain@uspgi.com
 
                4.   Guarantor:   N/A   Relationship to Client: N/A
 
  Guarantors Address:   N/A             Phone: N/A     Fax: N/A     Email: N/A
 
                5.   Premises:   Suite 50 Orange Blossom Business Center    
Address:   4300 Okeechobee Road, Fort Pierce, FL 34947     Gross Rentable Area
of Premises:   Approximately 6,193 square feet     Total square footage of
premises:   Approximately 282,787 square feet     Pro rata share occupied:  
2.19%     Permitted Use of Premises:   General office
 
                6.   Term of Lease:   3 Years and 0 Months     Commencement
Date:    October 15, 2006   Expiration Date:    October 14, 2009     Expected
Possession Date:   October 15, 2006 or receipt of certificate of occupancy    
Fixturing Period:   From October 15, 2006
 
                7.   Option to Renew (Rider 1, if applicable)     Number of
Options: 0   Term of each option: N/A    
 
                8.   Parking: General
 
                9.   Signage: Tenant is responsible for the installation costs.
All signs must be approved by the Landlord prior to installation by providing a
graphic to-scale, colors to be used and location to be installed.
 
                10.   Other:     Insurance Req’d: $1,000,000 per occurrence,
liability only. Contract: Continental Casualty Exp. Date: 2/26/07     HVAC
Contract Req’d by:   Tenant Contract with: Sey Culhan   Exp. Date: 9/30/07
 
  Assign/Sublet No   Janitorial TBD   Security TBD   Pest Control TBD

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

11.  
Broker: Transwestern Commercial Services, whose commission will be paid by
Landlord.
Transwestern Commercial Services agrees to compensate Stuart Kaminsky, US Realty
Advisors, Inc., in the amount of 4% of the base rental income for the initial
term of the Lease.
No other compensation will be made to the co-broker.

12.  
Special Provisions:

  a.  
Tenant agrees to premises “as is, where is”, and Landlord makes no
representations or warranties of any kind for any of the internal equipment,
filters, improvements, fixtures, etc.
    b.  
Landlord agrees to provide within thirty (30) days following Commencement Date:

  1)  
All damaged or discolored ceiling tiles to be replaced;

    2)  
Existing carpet and tile flooring to be professional cleaned;
    3)  
Interior walls to be repainted;
    4)  
The two existing door openings to be closed up;
    5)  
HVAC to be in good working order; and,
    6)  
to provide independent electrical and HVAC system as well as to meter subject
space separately.

  c.  
All tenant improvements not included in 12(b) above will be paid for by the
Tenant
    d.  
As described in the lease, the Tenant is responsible for the following expenses:

  •  
Electric consumed in the subject space will be paid by the Tenant
    •  
All trash and garbage removal created by the Tenant or resulting from deliveries
to the Tenant need to be put in the common refuse container
    •  
All water and sewer charges including the water used by the center at Tenant’s
proportionate share
    •  
Annual backflow re-certification, repair or replacement (if applicable)
    •  
All signs of any kind (subject to Landlord’s approval prior to installation)
    •  
All business insurance (liability as described in the lease)
    •  
All HVAC systems’ maintenance, repairs and replacements
    •  
All pass-through expenses (real estate taxes, insurance, and CAM)
proportionately

  e.  
Tenant is responsible for providing the following checked items to the Landlord
before the Landlord will execute a lease containing the terms and conditions
outlined herein:

     
ü   Insurance Certificate as described herein
       
ü   HVAC service agreement, no less than one complete service each year
       
ü   Pest control service agreement on a monthly basis
       
ü   El Grease trap and/or hood service agreement, quarterly or as required

     
Possession of the Premises will not be granted to the Tenant until receipt of
the above checked items has been received by the Landlord.
    f.  
Tenant will have right of first refusal on 28,000 square feet of shell space.

                     
13.
  Initial Minimum Rent:   Square Feet:     6,193      
 
                   
 
      Per Square Foot:   $ 11.50      
 
                   
 
      Annual:   $ 71,219.50      
 
                   
 
      Monthly:   $ 5,934.95      
 
                   

 

 



--------------------------------------------------------------------------------



 



                     
 
                   
 
                  Exhibit 10.10
 
                            One month of free gross rent         Increases at 3%
per annum or CPI, whichever is greater.         Rent Due Date: 1st    Late Fee
%: 10         Taxable/Exempt?: Taxable Commencing Sales Tax Rate %: 6.5, or
applicable rate. Applicable sales tax to be paid by Tenant.         Commencing
CPI %: 3   CPI Date (Month/Year): TBD         CAM pass thrus?: Yes CAM Rate%:
2.19 Any Non-Chargeable CAMs?: No

14.  
Schedule of Rents:

         
a.
  First Month’s Rent:   $5,934.95 payable at lease execution
 
       
b.
  Last Month’s Rent:   $6,296.40 payable at lease execution
 
       
c.
  Security Deposit (Section 2.6):   $5,934.95 payable at lease execution
 
       
d.
  Cost Pass-Through:   All insurance, real estate taxes and operating costs
(estimated at $2.75 per square foot for the first twelve (12) months of the
Lease)

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
THIS LEASE, dated October 13, 2006, is made between ORANGE BLOSSOM INVESTMENTS,
LLC, a Florida limited liability company, (“Landlord”), and, NATIONSHEALTH,
INC., (“Tenant”), a Delaware corporation. Certain capitalized words used herein
are defined in Schedule C.
ARTICLE I
TERM
1.1   Grant and Premises. Subject to the provisions of this Lease, Landlord
leases the Premises to Tenant for the Term. The Premises are identified on the
site plan attached hereto as Schedule A. The Gross Rentable Area of the Premises
is approximately as shown on the Lease Summary. If construction of the Premises
is completed (as evidenced by a certificate of occupancy or certificate of
completion from appropriate governmental authority) as of the date of execution
hereof, the above stated approximation of area (and Minimum Rent as provided in
Section 2.2) shall be binding on the parties and not subject to re-computation.
If such construction is not so completed at such time, as soon as reasonably
possible after such completion of construction, the Architect, whose decision
shall be final and binding on the parties, shall measure the Premises, and the
Gross Rentable Area of the Premises and Minimum Rent as set out in this Lease
shall be adjusted accordingly.
1.2   Term. The Term of the Lease is the period from the Commencement Date
through the Expiration Date. The Commencement Date is the opening of Tenant’s
business in any part of the Premises. The Expiration Date is the last day of the
month in which the Commencement Date occurs, in the Expiration Year. However, if
the Commencement Date is the first day of a month, the Term shall expire in the
Expiration Year on the last day of the month previous to the month in which the
Commencement Date occurs.
1.3   Construction of Premises. If the Premises are being constructed, Landlord
shall, at its sole cost and expense, perform the work specified to be performed
by Landlord in Schedule B (the “Landlord’s Work”). Tenant shall, at its sole
expense, perform all work necessary to complete the Premises for its business
purposes, including the work specified to be performed by Tenant in Schedule B
hereto (collectively, the “Tenant’s Work”). Tenant will also pay any additional
charges, if any, specified in Schedule B. If the Premises have been previously
occupied, Tenant accepts the Premises “as is” and agrees that all alterations
and improvements shall be at its expense and done in compliance with the
provisions of the Lease.
ARTICLE II
RENT
2.1   Covenant to Pay. Tenant shall pay to Landlord Rent from the Commencement
Date without prior demand, together with all applicable Florida sales tax
thereon; however, unless otherwise provided in this Lease, Additional Rent shall
be payable by Tenant to Landlord within five days following demand. Minimum Rent
and Additional Rent for any Lease Year greater or less than twelve (12) months
shall be pro-rated on a per diem basis, based upon a period of 365 days. Tenant
agrees that its covenant to pay Rent is an independent covenant and that all
such amounts are payable without counterclaim, set-off, deduction, abatement or
reduction whatsoever, except as expressly provided for in this Lease.
2.2   Minimum Rent and CPI Escalation. Subject to any escalation which may be
provided for in this Lease, Tenant shall pay Minimum Rent for the Term in the
initial amount specified in the Lease Summary, which shall be payable throughout
the Term in equal monthly installments in advance on the first day of each
calendar month in the amounts (subject to escalation) specified in the Lease
Summary.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
The Minimum Rent described above shall be adjusted at the beginning of the
second and each succeeding Lease Year during the Term by multiplying such
Minimum Rent by a fraction, the numerator of which shall be the Consumer Price
Index — U.S. City Average for All Urban Consumers, All Items, (1982-84 equals
100) (“CPI”) for the third month preceding the month of adjustment, and the
denominator of which shall be the CPI for the 15th month preceding the month of
adjustment. Should the CPI become unavailable, a reasonable substitute prepared
by the U.S. Department of Labor or other source, as designated by Landlord,
shall be used. Minimum Rent shall continue to be payable in monthly installments
as otherwise described above until Landlord notifies Tenant of the new monthly
Minimum Rent installment amount. Landlord shall attempt to so nofify Tenant
prior to commencement of each new Lease Year. However, failure of Landlord to
timely notify Tenant of the new monthly Minimum Rent installment amount shall
not be deemed a waiver by Landlord of the increased rental; the new monthly
amount (or any portion not previously paid) shall be payable, retroactive to the
commencement of the new Lease Year, upon notification by Landlord to Tenant of
the new monthly Minimum Rent installment amount. At the beginning of the second
and each succeeding Lease Year during the Term, the base rent will be increased
3% per annum or CPI, whichever is greater.
2.3   Payment of Business Taxes. Tenant shall pay when due all Business Tax. If
Tenant’s Business Tax is payable by Landlord to the relevant taxing authority,
Tenant shall pay the amount thereof to Landlord or as Landlord directs. Tenant
shall provide Landlord with a copy of the paid intangible tax for personal
property on or before December 31 of each year the Lease is in force. Failure to
do so will constitute a default of the Lease.
2.4   Payment of Operating Costs. Tenant shall pay to Landlord Tenant’s
Proportionate Share of Operating Costs. The amount of Operating Costs payable to
Landlord may be estimated by Landlord for such period as Landlord determines
from time to time (not to exceed 24 months), and Tenant agrees to pay to
Landlord the amounts so estimated in equal installments, in advance, on the
first day of each month during such period. Notwithstanding the foregoing, when
bills for all or any portion of Operating Costs so estimated are actually
received by Landlord, Landlord may bill Tenant for Tenant’s Proportionate Share
thereof, less any amount previously paid by Tenant to Landlord on account of
such item(s) by way of estimated Operating Costs payments.
Within a reasonable period of time after the end of the period for which
estimated payments have been made, Landlord shall submit to Tenant a statement
from Landlord setting forth the actual amounts payable by Tenant based on actual
costs. If the amount Tenant has paid, based on estimates, is less than the
amount due based on actual costs, Tenant shall pay such deficiency within
10 days after submission of such statement. If the amount paid by Tenant is
greater than the amount actually due, the excess may be retained by Landlord to
be credited and applied by Landlord to the next due installments of Tenant’s
Proportionate Share of Operating Costs, or as to the final Lease Year, provided
Tenant is not in default, Landlord will refund such excess to Tenant.
Tenant’s Proportionate Share of actual Operating Costs for the final estimate
period of the Term of this Lease shall be due and payable even though it may not
be finally calculated until after the expiration of the Term. Accordingly,
Landlord shall, as long as Tenant is not in default, return Tenant’s security
deposit thirty (30) days following expiration of the Term. Landlord shall,
within thirty (30) days following reconciliation of said Operating Expenses,
issue a final statement of any and all remaining balances due, if applicable,
and Tenant hereby agrees to remit such balance, if applicable, within fifteen
(15) days of receipt.
2.5   Rent Past Due. If any installment of Rent shall remain overdue for more
than 10 days, an additional late charge in an amount equal to 10% of the
delinquent amount plus applicable sales tax may be charged by Landlord, such
charge to include the entire period for which the amount is overdue and which
shall be in addition to and not in lieu of any other remedy available to
Landlord.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
2.6   Security Deposit. Landlord acknowledges receipt of a security deposit in
the amount specified on the Lease Summary to be held by Landlord, without any
liability for interest thereon, as security for the performance by Tenant of all
its obligations under this Lease. In the event of default by Tenant of any of
its obligations under this Lease, Landlord may at its option, but without
prejudice to any other rights which Landlord may have, apply all or part of the
security deposit to compensate Landlord for any loss, damage or expense
sustained by Landlord as a result of such default. If all or any part of the
security deposit is so applied, Tenant shall restore the security deposit to its
original amount on demand of Landlord. Within 30 days following termination of
this Lease, if Tenant is not then in default, the security deposit will be
returned by Landlord to Tenant. If Landlord sells its interest in the Premises,
it may deliver the security deposit to the purchaser and Landlord will thereupon
be released from any further liability with respect to the security deposit or
its return to Tenant and the purchaser shall become directly responsible to
Tenant.
2.7   Net Lease. This Lease is a completely net lease to Landlord, and except as
otherwise expressly herein stated, Landlord is not responsible for any expenses
or outlays of any nature arising from or relating to the Premises, the use or
occupancy thereof, the contents thereof or the business carried on therein.
Tenant shall pay all charges, impositions and outlays of every nature and kind
relating to the Premises except as expressly herein stated.
2.8   Payment of Rent. Rent shall be paid as follows to:
Property Manager
#412
6278 N Federal Highway
Fort Lauderdale, FL 33308
Landlord will provide payment coupons for each twelve-month period from the
commencement date. Failure to use coupons by the Tenant will cost the Tenant
$25.00 per occurrence. Loss of the coupon book by the Tenant will require
Landlord to order a new coupon book at a cost of $25.00. These items are
deductible from the Security Deposit if not paid at the expiration of the lease.
ARTICLE III
USE OF PREMISES
3.1   Permitted Use and Business Name. The Premises shall be used and occupied
as NationsHealth, Inc. and other wholly-owned subsidiaries and/or entities doing
business as under said entity. The business of Tenant in the Premises shall be
carried on under the name and style provided herein and under no other name and
style unless approved by Landlord in writing.
3.2   Hours of Business. During the term, Tenant may conduct its business in the
Premises on Monday through Sunday from 8 am. to 7 p.m., but these times must
comply with the local authorities rules and regulations.
3.3   Opening and Continuous Occupancy. Tenant shall continuously, actively and
diligently carry on the business specified in Section 31 on the whole of the
Premises during the Term, during such hours and upon such days as are herein
required, except when prevented from doing so by force majeure, Tenant
acknowledges that its continued occupancy of the Premises and the regular
conduct of its business therein are of utmost importance to neighboring tenants
and to Landlord in the renting of space in the Building. Tenant acknowledges
that Landlord is executing this Lease in reliance thereon and that the same is a
material element inducing Landlord to execute this Lease.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
3.4   Tenant’s Covenants as to Use and Occupancy.
a.    Tenant shall carry on its business on the Premises in a reputable manner
and shall not do, omit, permit or suffer to be done or exist upon the Premises
anything which might tend to lower the first-class character of the Building or
which could result in a nuisance, hazard or breach of any provision of this
Lease or any applicable municipal or other governmental law or regulation. If
Tenant is notified of any breach or violation of such governmental laws or
regulations, it shall promptly notify Landlord.
b.    Tenant shall not use in the Premises any traveling or flashing lights or
signs or any loudspeakers, television, phonographs, radio or other audio-visual
or mechanical devices in a manner so that they can be heard or seen outside the
Premises without in each case prior written consent of Landlord. If Tenant uses
any such equipment without receiving the prior written consent of Landlord,
Landlord shall be entitled to remove such equipment without notice at any time
and at the cost of Tenant payable as Additional Rent forthwith on demand.
c.    Tenant shall not burn any trash or garbage in or about the Premises or
anywhere else in the Building, nor cause, permit or suffer upon the Premises or
anywhere else in the Building any unusual or objectionable noises or odors or
anything which may disturb the enjoyment of the Building and all the Common
Areas and facilities thereof by customers and other tenants of the Building.
d.    Tenant shall not keep or display any merchandise on or otherwise obstruct
the Common Areas and shall not sell, advertise, conduct or solicit business
anywhere within the Building other than in the Premises.
e.    Tenant shall not overload any floor in the Premises, or any utility or
service, or commit any act of waste or damage any part of the Premises.
f.    Tenant shall ship and receive supplies, fixtures, equipment, furnishings,
wares and merchandise only through the appropriate service and delivery
facilities provided by Landlord; shall cause its employees to park in parts of
the parking areas designated by Landlord for such purpose; and shall not park
its trucks or other delivery vehicles or allow suppliers or others making
deliveries to or receiving shipments from the Premises to park in the parking
areas, except in those parts thereof as may from time to time be allocated by
Landlord for such purpose.
g.    No aspect of Tenant’s business operation shall feature the display of any
nude body parts or pornographic material.
h.    Tenant shall not install in, on, or over its storefront any lights,
shades, awnings or similar items without the prior written consent of Landlord.
3.5   Display Windows. Tenant shall keep display windows neatly dressed. Display
windows and lighted signs (if any) shall be kept illuminated by Tenant on all
business days until at least one-ha[f hour after the Building closes for
business.
3.6   Compliance with Laws. The Premises shall be used and occupied in a safe,
careful and proper manner so as not to contravene any present or future
governmental or quasi-governmental laws, regulations or orders, or the
requirements of Landlord’s or Tenants insurers. If due to Tenant’s use of the
Premises, repairs, improvements or alterations are necessary to comply with any
of the foregoing, Tenant shall pay the entire cost thereof.
3.7   Advertising, Trade Names and Restricted Marks. In its advertising, Tenant
may use the name of the Building and such trade names, symbols and slogans as
may be designated by Landlord, but Tenant shall not indulge in any advertising
or sales promotion which might reflect unfavorably on the Building. The name for
the Building which Landlord may from time to time adopt and every name or mark
adopted by Landlord in connection with the Building shall be used by Tenant only
in association with sales made at or from the business carried on in the
Premises during the Term and Tenant’s use thereof shall be subject to such
regulations as Landlord may from time to time impose. Tenant shall not acquire
any rights in any such restricted name or mark, and upon the termination of this
Lease all its interest herein shall be deemed to have been surrendered to
Landlord and Tenant shall thereafter cease and abandon all use thereof. If
Landlord so requests, Tenant shall execute registered user applications to
protect Landlord’s trademark rights.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
3.8   Signs. The design and specification of all signs shall be prepared by
Tenant in accordance with Landlord’s sign and storefront rules as adopted from
time to time and shall be submitted for Landlord’s prior approval. Except with
the prior written consent of Landlord at Landlord’s sole discretion, Tenant
shall not erect, install, display, inscribe, paint or affix any other signs,
lettering or advertising medium upon or above any exterior portion of the
Premises including the storefront and all interior as well as exterior glass
surfaces thereof.
3.9   Prohibited Uses. Notwithstanding any other provisions of this Lease,
Tenant shall not use the Premises nor permit them to be used for any of the
following purposes: (A) for the sale by Tenant, as its principal business
purpose, of any merchandise which Tenant, in the course of its normal business
practice, purchases at manufacturers’ clearances or purchases of ends-of-runs,
bankruptcy stock, seconds or other similar merchandise; (B) for the sale of
second-hand goods, war surplus articles, insurance salvage stock, fire sale
stock, merchandise damaged by or held out to be damaged by fire, except
merchandise damaged by fire or smoke occurring in the Building, and then only
for 30 days after the date of any such damage; (C) as an auction or flea market;
(D) for a bankruptcy sale or going-out-of-business sale or liquidation sale or
any similar sale, unless Tenant is in fact in bankruptcy or is going out of
business or is in liquidation, in which case such sale shall not continue beyond
30 days; or, (E) any business in which Tenant is engaged in intentionally
deceptive or fraudulent advertising or selling practices or any other act or
business practice contrary to honest retail practices.
3.10   Indemnity for Toxic Waste. Tenant (and any Guarantor) hereby agree to
indemnify, defend and hold Landlord, any Mortgagee, and their successors and
assigns harmless from and against any cost, claim, damage, expense and liability
of any kind whatsoever, including but not limited to attorneys’ fees and costs
at all tribunal levels, arising out of any act or omission of Tenant, its agents
or any other person on the Premises under color of authority of Tenant, giving
rise to any toxic waste, chemical pollution, or similar environmental hazard
regardless of whether any such act or omission is, at the time of occurrence, a
violation of any law or regulation. The foregoing indemnity shall survive the
termination or expiration of this Lease, anything else herein to the contrary
notwithstanding.
ARTICLE IV
ACCESS AND ENTRY
4.1   Right of Examination. Landlord and its agents shall be entitled, with
reasonable notice, to enter the Premises to examine them; to make such repairs,
alterations or improvements thereto as Landlord considers necessary or
desirable; to have access to underfloor facilities and access panels to
mechanical shafts and to check, calibrate, adjust and balance controls and other
parts of the heating, air conditioning, ventilating and climate control systems.
Landlord reserves to itself the right to install, maintain, use and repair
pipes, ducts, conduits, vents, wires and other installations leading in,
through, over, or under the Premises and for this purpose, Landlord may take all
material into and upon the Premises which is required therefor. Tenant shall not
unduly obstruct any pipes, conduits or mechanical or other electrical equipment
so as to prevent reasonable access thereto. Landlord reserves the right to use
all exterior walls and roof area. Landlord shall exercise its rights under this
Section, to the extent possible in the circumstances, in such manner so as to
minimize interference with Tenant’s use and enjoyment of the Premises. If any
excavation is made on the Land, the person making such excavation may enter the
Premises or the Building to support them by proper foundations. Rent will not
abate or be reduced while the repairs, alterations, or improvements are being
made.
4.2   Right to Show Premises. Landlord and its agents have the right to enter
the Premises, with reasonable notice, to show them to prospective purchasers or
Mortgagees and, during the last six months of the Term (or the last six months
of any renewal term if this Lease is renewed), to show them to prospective
tenants.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
4.3   Entry not Forfeiture. No entry into the Premises by Landlord pursuant to a
right granted by this Lease shall constitute a breach of any covenant for quiet
enjoyment, or (except where expressed by Landlord in writing) shall constitute a
retaking of possession by Landlord or forfeiture of Tenant’s rights hereunder.
ARTICLE V
MAINTENANCE, REPAIRS AND ALTERATIONS
5.1   Maintenance and Repairs by Landlord.
(A)    Landlord covenants to keep the following in good repair as a prudent
owner: (i) the structure of the Building including exterior walls and roofs;
(ii) the mechanical, electrical, and other base building systems of the Building
pertaining to the Common Areas; and (Hi) the entrances, sidewalks, corridors,
parking areas and other facilities from time to time comprising the Common
Areas. The cost of such maintenance and repairs (other than repair of inherent
structural defects) shall be included in Operating Costs.
(B)    So long as Landlord is acting in good faith, Landlord shall not be
responsible for any damages caused to Tenant by reason of failure of any
equipment or facilities serving the Building or delays in the performance of any
work for which Landlord is responsible pursuant to this Lease.
5.2 Maintenance and Repairs by Tenant. Tenant shall, at its sole cost, keep all
non-structural elements including, without limitation, the store front, signs,
windows, plate glass, doors and the interior of the Premises, together with all
electrical, plumbing, and other mechanical installations therein in good order
and repair and will make all replacements thereto at its expense. All glass,
both interior and exterior is at the sole risk of Tenant and Tenant agrees to
repair at Tenant’s own expense, any glass broken during the term. All repairs
and replacements shall be made to a standard consistent with a first class
Building shall be performed by contractors or workmen designated or approved by
Landlord. At the expiration or earlier termination of the Term, Tenant shall
surrender the Premises to Landlord in as good condition and repair as Tenant is
required to maintain the Premises throughout the Term. Landlord shall have the
right to charge Tenant’s security deposit for any repairs required to be made by
Landlord to bring the Premises up to such condition. Tenant shall be responsible
for all damages and repairs to the Premises caused by burglary, vandalism and/or
lack of maintenance.
Tenant shall arrange for the maintenance of all heating and air conditioning
equipment with a recognized heating and air conditioning contractor who will
carry out such maintenance on a scheduled basis. Tenant will furnish the name of
the contractor and a copy of the maintenance program to Landlord annually for
Landlord’s approval. Said maintenance contract to provide for no less than
service every six (6) months. Tenant will provide a maintenance contract for
Landlord’s review upon execution of the lease.
5.3   Approval of Tenant’s Alterations. No Alterations shall be made to the
Premises without Landlord’s written approval. Tenant shall submit to Landlord
details of the proposed work including drawings and specifications prepared by
qualified architects or engineers conforming to good engineering practice. All
such Alterations shall be performed: (i) at the sole cost of Tenant; (ii) by
contractors and workmen approved in writing by Landlord; (iii) in a good and
workmanlike manner; (iv) in accordance with drawings and specifications approved
in writing by Landlord; (v) in accordance with all applicable laws and
regulations; (vi) subject to the reasonable regulations, supervision, control
and inspection of Landlord; and (vu) subject to such indemnification against
liens and expenses as Landlord reasonably requires. Tenant shall reimburse
Landlord for all professional fees and costs incurred by Landlord in connection
with its consent to Alterations requested by Tenant. If any Alterations would
affect the structure of the Building or any of the electrical, plumbing,
mechanical, heating, ventilating or air conditioning systems or other base
building systems, such work shall, at the option of Landlord, be performed by
Landlord at Tenant’s cost. The cost of the work performed by Landlord plus a sum
equal to 20% of said cost representing Landlord’s overhead shall be paid by
Tenant to Landlord upon demand.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
5.4   Repair Where Tenant at Fault. Notwithstanding any other provisions of this
Lease, if any part of the Building is damaged or destroyed or requires repair,
replacement or alteration as a result of the act or omission of Tenant, its
employees, agents, invitees, licensees, or contractors, Landlord shall have the
right to perform same and the cost of such repairs, replacement or alterations
plus a sum equal to 20% of such cost, representing Landlord’s overhead, shall be
paid by Tenant to Landlord upon demand.
5.5   Removal of Improvements and Fixtures. All Leasehold Improvements (other
than Trade Fixtures) shall immediately upon their placement in the Premises
become Landlord’s property without compensation to Tenant. Except as otherwise
agreed by Landlord in writing, no Leasehold Improvements shall be removed from
the Premises by Tenant either during or at the expiration or sooner termination
of the Term except that: (a) Tenant may, during the Term, in the usual course of
its business, remove its Trade Fixtures, provided that Tenant is not in default
under this Lease; and (b) Tenant shall, at the expiration or earlier termination
of the Term, at its sole cost, remove such of the Leasehold Improvements and
Trade Fixtures in the Premises as Landlord shall require to be removed and
restore the Premises to a good condition, reasonable wear and tear excepted.
Tenant shall at its own expense repair any damage caused to the Building by such
removal. If Tenant does not remove its Trade Fixtures at the expiration or
earlier termination of the Term, the Trade Fixtures shall, at the option of
Landlord, become the property of Landlord and may be removed from the Premises
and sold or disposed of by Landlord in such manner as it deems advisable without
any accounting to Tenant. Tenant shall also return to Landlord a workable set of
keys to the Premises at the expiration of the Term.
5.6   Liens. The right, title and interest of Landlord in all or any portion of
the Premises, Land or Building shall not be subject to any liens arising
directly or indirectly out of any improvements, alterations or changes made to
the Premises, Land or Building by or on the behalf of Tenant, its officers,
employees, servants or agents. Tenant shall promptly pay for all materials
supplied and work done with respect to the Premises. Tenant covenants and agrees
that it shall not incur any indebtedness giving a right to a lien of any kind or
character upon the right, title or interest of Landlord in and to all or any
portion of the Premises, Land or Building. Pursuant to Section 713.10, Florida
Statutes, as amended from time to time, the parties will, at the option of
Landlord, execute, acknowledge, deliver and record a Short Form of Lease in the
form attached hereto and made a part hereof. If any lien resulting from work
contracted for by Tenant shall be filed against all or any part of the Premises,
Land or Building, then Tenant shall cause the same to be discharged or
transferred to bond in a manner as provided by law within 10 days after the
filing of the lien by the lienor upon the public records. Failure to do so shall
constitute a default hereunder and Landlord shall have the right to remove such
lien by bonding or payment and the cost thereof shall be paid immediately from
Tenant to Landlord. Tenant has no right or authority to create any mechanics’ or
materialmen’s lien on the Land, Building or Landlord’s right, title or interest
therein and Tenant shall so notify all suppliers of labor or materials, in
writing, and obtain written acknowledgment thereof, prior to ordering such labor
or materials. Tenant agrees to indemnify and save harmless Landlord from any and
all liabilities, expenses, costs, expenditures or otherwise, including
attorneys’ fees at all judicial levels, for breach of this provision.
5.7   Notice by Tenant. Tenant shall notify Landlord of any accident, defect,
damage or deficiency in any part of the Premises or the Building, which comes to
the attention of Tenant, its employees or contractors notwithstanding that
Landlord may have no obligation in respect thereof.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
ARTICLE VI
UTILITIES/H VAC
6.1   Utilities. If utilities are separately metered, Tenant shall pay directly
to the provider of such utility services all meter installation costs, deposits,
impact fees and other charges for use or consumption for electricity and power
services, telephone service and all other utilities used by Tenant in and around
the Premises. Utility charges for services to the Common Areas and utility
services not separately metered shall be computed proportionately and included
within Operating Expenses.
6.2   Heating, Ventilating and Air Conditioning (HVAC). The heating,
ventilating, air conditioning equipment and refrigeration system (if any) for
the Premises shall be maintained, repaired and replaced, if necessary, by Tenant
at its sole cost and expense.
ARTICLE VII
INSURANCE AND INDEMNITY
7.1   Tenant’s Insurance. Tenant shall, throughout the Term (and any other
period when Tenant is in possession of the Premises), maintain at its sole cost
the following insurance. The Tenant must provide the Landlord with a Certificate
of Insurance at the execution of the lease as a condition precedent to
possession of the space and must continue providing a new certificate of
Insurance each year.
a.    All risks (including flood and earthquake) property insurance, naming
Tenant as an insured party and naming Landlord as additional named insured,
containing a waiver of subrogation rights which Tenant’s insurers may have
against Landlord and against those for whom Landlord is in law responsible,
including, without limitation, its directors, officers, agents and employees,
and (except with respect to Tenant’s chattels) incorporating a standard New York
mortgagee endorsement (without contribution). Such insurance shall insure
(i) property of every kind owned by Tenant or for which Tenant is legally liable
located on or in the Building, including, without limitation, Leasehold
Improvements, in an amount not less than the full replacement cost thereof
(new), with such cost to be adjusted no less than annually subject to an agreed
amount coinsurance clause; and (U) twelve months direct or indirect loss of
earnings including prevention of access to the Premises or to the Building. Such
policy or policies, except with respect to Tenant’s chattels and loss of
earnings insurance, shall provide that loss thereon shall be adjusted and
payable to Landlord, with the proceeds to be held in trust to be used for repair
and replacement of the property so insured.
b.    Comprehensive machinery insurance on a blanket repair and replacement
basis with limits for each accident in an amount of at least the replacement
cost of all Leasehold Improvements and all boilers, pressure vessels, air
conditioning equipment and miscellaneous electrical apparatus owned or operated
by Tenant or by others (except for Landlord) on behalf of Tenant in the
Premises, or relating to, or serving the Premises and twelve months direct or
indirect loss of earnings including prevention of access to the Premises or to
the Building. Such insurance shall (except with respect to Tenant’s chattels)
incorporate a standard New York mortgagee endorsement (without contribution) for
the benefit of the Mortgagee and contain a waiver of subrogation rights which
Tenant’s insurers may have against Landlord and against those for whom Landlord
is in law responsible including, without limitation, its directors, officers,
agents and employees.
c.    Commercial General Liability insurance. Such policy shall (i) contain
inclusive limits of not less than $1,000,000 per occurrence, (ii) provide for
cross liability, (Hi) cover Tenant’s contractual liability under the indemnity
provided in this Lease, (iv) include Landlord and Mortgagee named as additional
insureds, and (v) in the event such policy contains a general aggregate, be
endorsed to provide that the general aggregate applies separately per location.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
d.    Worker’s compensation and employer’s liability insurance in compliance
with applicable legal requirements.
e.    Plate glass coverage
f.    Any other form of insurance which Tenant or Landlord, acting reasonably,
or the Mortgagee requires from time to time in form, in amounts and for risks
and such higher limits against which a prudent tenant would insure.
All policies referred to above shall: (i) be taken out with insurers licensed to
do business in Florida and reasonably acceptable to Landlord; (ii) be in a form
reasonably satisfactory to Landlord; (Ni) be non-contributing with, and shall
apply only as primary and not as excess to any other insurance available to
Landlord or the Mortgagee; and (iv) contain an undertaking by the insurers to
notify Landlord by certified mail not less than 30 days prior to any material
change (which includes, without limitation, any change that reduces or restricts
coverage), cancellation or termination. Certificates of insurance on Landlord’s
standard form or, if required by the Mortgagee, copies of such insurance
policies certified by an authorized officer of Tenant’s insurer as being
complete and current, shall be delivered to Landlord promptly upon request.
Tenant shall be required to pay all premiums for all policies as they become due
and Tenant shall promptly deliver a certificate of payment to Landlord within
10 days prior to the expiration of any policy. If (a) Tenant fails to take out
or to keep in force any insurance referred to in this Section 7.1, or should any
such insurance not be approved by either Landlord or the Mortgagee, and
(b) Tenant does not commence and continue to diligently cure such default within
48 hours after written notice by Landlord to Tenant specifying the nature of
such default, then Landlord has the right, without assuming any obligation in
connection therewith, to effect such insurance at the sole cost of Tenant and
all outlays by Landlord shall be treated as additional rent and shall be paid by
Tenant to Landlord without prejudice to any other rights or remedies of Landlord
under this Lease.
7.2   Increase in Insurance Premiums. Tenant shall not keep or use in the
Premises any article of a combustible, toxic or dangerous nature or any article
which may be prohibited by any fire or casualty insurance policy in force from
time to time covering the Premises or the Building. Tenant will comply promptly
with the requirements of any insurer pertaining to the Premises or the Building.
If (a) the conduct of business in the Premises or (b) any acts or omissions of
Tenant in the Building or any part thereof, cause or result in any increase in
premiums for the insurance carried from time to time by Landlord with respect to
the Building, if Landlord allows such act or omission to continue, Tenant shall
pay any such increase in premium. In determining whether increased premiums are
caused by or result from the use or occupancy of the Premises, a schedule issued
by the organization computing the insurance rate on the Building showing the
various components of such rate, shall be conclusive evidence of the several
items and charges which make up such rate.
7.3   Cancellation of Insurance. If any insurance policy upon the Building or
any part thereof shall be canceled or shall be threatened by the insurer to be
canceled or the coverage thereunder reduced in any way by the insurer by reason
of the use of the Premises by Tenant or any assignee or subtenant of Tenant, or
by anyone permitted by Tenant to be upon the Premises, and if Tenant fails to
remedy such condition with 48 hours after notice thereof by Landlord, Tenant
shall be deemed to have committed a material default of this Lease, in which
event in addition to any other remedies available to Landlord, Landlord may
enter upon the Premises and remedy the condition giving rise to such
cancellation, threatened cancellation or reduction, including removal of any
offending article, and Tenant shall pay the cost of such remedy to Landlord and
Landlord shall not be liable for any damage or injury caused to any property of
Tenant or of others located on the Premises as a result of any such entry.
7.4   Loss or Damage. Landlord shall not be liable, unless due to landlord’s
act, omission or negligence, for any death or injury arising from or out of any
occurrence in, upon, at or relating to the Building or damage to property of
Tenant or of others located on the Premises or elsewhere in the Building, nor
shall it be responsible for any loss of or damage to any property of Tenant or
others from any cause, unless due to Landlord’s act, omission or negligence.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
Without limiting the generality of the foregoing, landlord shall not, unless due
to landlord’s act, omission or negligence, be liable for any injury or damage to
Persons or property resulting from fire, explosion, falling plaster, falling
ceiling tile, falling fixtures, steam, gas, electricity, water, rain, flood, or
leaks from any part of the Premises or from the pipes, sprinklers, appliances,
plumbing works, roof, windows or subsurface of any floor or ceiling of the
Building or from the street or any other place or by dampness or by any other
cause whatsoever. Landlord shall not be liable, unless due to landlord’s act,
omission or negligence, for any such damage caused by other tenants or persons
in the Building or by occupants of adjacent property thereto, or the public, or
caused by construction or by any private, public or quasi-public work. All
property of Tenant kept or stored on the Premises shall be so kept or stored at
the risk of Tenant only, and Tenant releases and agrees to indemnify Landlord
and save it harmless from any claims or liability arising out of any damage to
the same including, without limitation, any subrogation claims by Tenant’s
insurers. Tenant covenants with Landlord that Tenant shall not bring or abet any
claim or action based on any item for which Tenant has above agreed Landlord
shall not be responsible or liable.
7.5   Indemnification of Landlord. Notwithstanding any other provision of this
Lease, Tenant agrees to indemnify Landlord and hold it harmless from and against
any and all loss (including loss of Minimum Rent and Additional Rent payable in
respect to the Premises) claims, actions, damages, liability and expense of any
kind whatsoever (including attorneys’ fees and costs at all tribunal levels),
whether or not caused in whole or in part by the negligence of landlord or its
agents, arising from any occurrence in, upon or at the Premises, or the
occupancy, use or improvement by Tenant or its agents or invitees of the
Premises, any parking facilities, or any part thereof, or occasioned wholly or
in part by any act or omission of Tenant its agents, employees and invitees or
by anyone permitted to be on the Premises or common areas by Tenant. Landlord
may, at its option and at Tenant’s expense as part of the foregoing indemnity,
participate in or assume carriage of all or any part of any litigation or
settlement discussions relating to the foregoing or any other matter for which
Tenant is required to indemnify Landlord hereunder.
ARTICLE VIII
DAMAGE AND DESTRUCTION
8.1   Rent Abatement. If the Premises or the Building are damaged or destroyed
in whole or part by fire or any other occurrence, this Lease shall continue in
full force and effect and there shall be no abatement of Rent except as
specifically provided in this Article VIII.
8.2   Damage to Premises. If the Premises are at any time destroyed or damaged
as a result of fire or any other casualty insured against by Landlord, then the
following provisions shall apply:
a.    If the Premises are rendered untenantable only in part Landlord shall
diligently repair the Premises, to the extent only of its obligations under
Section 5.1, excluding those provisions provided therein as they pertain to
operating expenses, and Minimum Rent shall abate proportionately to the portion
of the Premises rendered untenantable from the date of destruction or damage
until Landlord’s repairs have been substantially completed.
b.    If the Premises are rendered wholly untenantable, Landlord shall
diligently repair the Premises to the extent only of its obligations pursuant to
Section 5.1, excluding those provisions provided therein as they pertain to
operating expenses, Minimum Rent shall abate entirely from the date of
destruction or damage to such date which is the earlier of i) the date
tenantable, or H) 30 days after Landlord’s repairs have been substantially
completed.
c.    If the Premises are not rendered untenantable in whole or in part,
Landlord shall diligently perform such repairs to the Premises to the extent
only of its obligations under Section 5.1, but in such circumstances Minimum
Rent shall not terminate or abate.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
d.    Upon being notified by Landlord that Landlord’s repairs have been
substantially completed, Tenant shall diligently perform all repairs to the
Premises which are Tenant’s responsibility under Section 5.2, and all other work
required to fully restore the Premises for use in Tenant’s business, in every
case at Tenant’s cost and without any contribution to such cost by Landlord,
whether or not Landlord has at any time made any contribution to the cost of
supply, installation or construction of Leasehold Improvements in the Premises.
e.    Nothing in this Section requires Landlord to rebuild the Premises in the
condition which existed before any such damage or destruction so long as the
Premises as rebuilt will have reasonably similar facilities to those in the
Premises prior to such damage or destruction, having regard, however, to the age
of the Building at such time.
8.3   Termination for Damage to Premises. Notwithstanding Section 8.2, if the
damage or destruction which has occurred to the Premises is such that in the
reasonable opinion of Landlord the Premises cannot be rebuilt or made fit for
the purposes of Tenant within 120 days of the happening of the damage or
destruction, Landlord may, at its option, terminate this Lease on notice to
Tenant given within 30 days after such damage or destruction and Tenant shall,
within a commercially reasonable time, deliver vacant possession of the Premises
in accordance with the terms of this Lease.
8.4   Destruction of Building. Notwithstanding any other provision of this
Lease, it (i) 20% or more of the Gross Rentable Area of the retail component of
the Building is destroyed or damaged by any cause, or (U) portions of the
Building which affect access or services essential thereto are damaged or
destroyed and, in the reasonable opinion of Landlord, cannot reasonably be
repaired within 180 days after the occurrence of the damage or destruction, then
Landlord may, by notice to Tenant given within 30 days of such damage or
destruction, terminate this Lease, in which event neither Landlord nor Tenant
shall be bound to repair and Tenant shall surrender the Premises to Landlord
within 30 days after delivery of its notice of termination and Rent shall be
apportioned and paid to the date on which Tenant delivers vacant possession of
the Premises, subject to any abatement to which Tenant may be entitled pursuant
to Section 8.2. If Landlord is entitled to, but does not elect to terminate this
Lease, Landlord shall, following such damage or destruction, diligently repair
that part of the Building damaged or destroyed, but only to the extent of
Landlord’s obligations pursuant to the terms of this Lease (as to Common Areas)
and the various leases for other rentable space in the Building (as to such
other damaged rentable space), excluding any tenant’s responsibilities with
respect to such repair. If Landlord elects to repair the Building, Landlord may
do so in accordance with plans and specifications other than those used in the
original construction of the Building.
8.5   Architects Certificate. The certificate of the Architect, if applicable,
shall bind the parties as to: (a) the percentage of the Gross Rentable Area of
the retail component of the Building damaged or destroyed; (b) whether or not
the Premises are rendered partially or wholly untenantable and the percentage of
the Gross Rentable Area of the Premises rendered untenantable; (c) the date upon
which either Landlord’s or Tenant’s work of reconstruction or repair is
substantially completed, (d) the date when the Premises are rendered tenantable.
ARTICLE IX
ASSIGNMENT, SUBLETING AND TRANSFERS
9.1   Assignments, Subleases and Transfers. Tenant shall not enter into, consent
to or permit any Transfer without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld but shall be subject
to Landlord’s rights under Sections 9.2 and 9.3. It shall not be considered
unreasonable for Landlord to take into account the following factors (and other
reasonable factors) in deciding whether to grant or withhold its consent: (a)
Whether such Transfer (or the potential consequences thereof) might result in
violation or breach of any covenants or restrictions made or granted by Landlord
to other tenants or occupants or prospective tenants or occupants of the
Building. (b) Whether, in Landlord’s opinion, the financial background, business
history and capability of the proposed Transferee is satisfactory. In this
regard, it is agreed that the Transferee must be an experienced and successful
owner/operator of a business of the same type and quality and

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
respecting the same type of merchandise which is required to be operated in the
Premises pursuant to this Lease; has agreed to operate its business in the
Premises under a name which is as well known as and of equal or better
reputation than the name under which Tenant is required to conduct its business
in the Premises; and has demonstrated to Landlord’s satisfaction that it is
likely to attract as large a number of members of the public to the Building as
Tenant. (c) Whether the Transfer is to an existing tenant of Landlord.
(d) Whether the conduct of business in the Premises by the Transferee would
adversely affect the tenant-mix or merchandising balance within the Building.
Consent by Landlord to any Transfer, if granted, shall not constitute a waiver
of the necessity for such consent to any subsequent Transfer. This prohibition
against Transfer shall include a prohibition against any Transfer by operation
of law and no Transfer shall take place by reason of the failure of Landlord to
give notice to Tenant within 30 days as required by Section 9.2.
9.2   Landlord’s Right to Terminate. If Tenant intends to effect a Transfer,
Tenant shall give prior notice to Landlord of such intent specifying the
identity of the Transferee and providing such financial, business or other
information relating to the Transfer, the proposed Transferee and its principals
as Landlord or any Mortgagee requires, together with copies of sufficient
documents to evidence the particulars of the proposed Transfer, including the
total consideration to be paid by the Transferee. Landlord shall, within 30 days
after having received such notice and all requested information, notify Tenant
either that: (a) it consents or does not consent to the Transfer in accordance
with the provisions and qualifications of this Article IX, or (b) it elects to
cancel this Lease as to the whole or part, as the case may be, of the Premises
affected by the proposed Transfer, in preference to giving such consent. If
Landlord fails to timely give any notice, Landlord shall be deemed to have
refused consent to the Transfer. If Landlord elects to cancel this Lease, it
shall stipulate in its notice the termination date of this Lease, which date
shall be no less than 30 days nor more than 90 days following the giving of such
notice of termination, in which case Tenant shall notify Landlord within 10 days
thereafter of Tenant’s intention either to refrain from such Transfer or to
accept the cancellation of this Lease or the portion thereof in respect of which
Landlord has exercised its rights. If Tenant fails to timely deliver such notice
or notifies Landlord that it accepts Landlord’s termination, this Lease will as
to the whole or affected part of the Premises, as the case may be, be terminated
on the date of termination stipulated by Landlord in its notice of termination.
If Tenant timely advises Landlord it intends to refrain from such Transfer, then
Landlord’s election to terminate this Lease shall become void.
9.3   Conditions of Transfer.
a.    Any consent by Landlord shall be subject to Tenant and Transferee
executing an agreement with Landlord agreeing that the Transferee will be bound
by all of the terms of this Lease as if such Transferee had originally executed
this Lease as tenant. Notwithstanding any Transfer permitted or consented to by
Landlord, or acceptance of Rent from the Transferee, Tenant shall be jointly and
severally liable with the Transferee under this Lease and shall not be released
from performing any of the terms of this Lease.
b.    Landlord’s consent to any Transfer shall be subject to the further
condition that if the Minimum Rent and Additional Rent pursuant to such Transfer
exceeds the Minimum Rent and Additional Rent and payable under this Lease, the
amount of such excess shall be paid to Landlord. If, pursuant to a permitted
Transfer, Tenant receives from the Transferee, either directly or indirectly,
any consideration other than Minimum Rent or Additional Rent and for such
Transfer, either in the form of cash, goods or services Tenant shall, upon
receipt thereof, pay to Landlord an amount equivalent to such consideration.
Tenant and the Transferee shall execute any agreement required by Landlord to
effect the foregoing provisions.
c.    Notwithstanding the effective date of any permitted Transfer as between
Tenant and the Transferee, all Minimum Rent and Additional Rent for the month in
which such effective date occurs shall be paid by Tenant so that Landlord will
not be required to accept partial payments of Minimum Rent and Additional Rent
for such month from either Tenant or Transferee.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
d.    Any document evidencing any Transfer permitted by Landlord, or setting out
any terms applicable to such Transfer or the rights and obligations of Tenant or
Transferee thereunder, shall be prepared by Landlord or its attorneys and all
legal costs with respect thereto shall be paid by Tenant.
9.4   Change of Control. If Tenant is at any time a corporation, partnership or
other entity, any actual or proposed Change of Control in such corporation,
partnership, trust or other entity shall be deemed to be a Transfer and subject
to all of the provisions of this Article IX. Tenant shall make available to
Landlord or its representatives all of its corporate, partnership or other such
records, as the case may be, for inspection at all reasonable times, in order to
ascertain whether there has been any Change of Control of Tenant.
9.5   No Advertisement. Tenant shall not advertise the whole or any part of the
Premises for the purposes of a Transfer and shall not permit any broker or other
person to do so unless the complete text and format of any such advertisement is
first approved in writing by Landlord. No such advertisement shall contain any
reference to the rental rate of the Premises.
9.6   Assignment by Landlord. Landlord shall have the unrestricted right to
sell, lease, convey or otherwise dispose of the Building or any part thereof and
this Lease or any interest of Landlord in this Lease. The term “Landlord” as
used in this Lease, so far as covenants or obligations on the part of Landlord
are concerned, shall be limited to mean and include only the owner or owners at
the time in question of the fee of the Premises. In the event of any transfer or
transfers of the title in such fee, Landlord herein named (and in case of any
subsequent transfers, the then grantor) shall be relieved from and after the
date of such transfer of all liability with respect to performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed. Without further agreement, the transferee of such
title shall be deemed to have assumed and agreed to observe and perform any and
all obligations of Landlord hereunder during Landlord’s ownership of the
Premises.
ARTICLE X
DEFAULT
10.1   Defaults. A default by Tenant shall be deemed to have occurred hereunder
if:
a.    any Minimum Rent is in arrears whether or not any notice or demand for
payment has been made by Landlord;
b.    any Additional Rent is in arrears and is not paid within three (3) days
after written demand by Landlord;
c.    Tenant has breached any of its obligations in this Lease (other than the
payment of Rent) and Tenant fails to remedy such breach within 15 days (or such
shorter period as may be provided in this Lease), or if such breach cannot
reasonably be remedied within 15 days (or such shorter period), then if Tenant
fails to immediately commence to remedy and thereafter proceed diligently to
remedy such breach, in each case after notice in writing from Landlord;
d.    Tenant or any Guarantor or any of the affiliates, shareholders, principals
or officers of either Tenant or Guarantor becomes bankrupt, insolvent (i.e.,
unable to pay its debts as they arise, or with liabilities greater than assets),
or takes the benefit of any statute for bankrupt or insolvent debtors or makes
any proposal, assignment or arrangement with its creditors, or any steps are
taken or proceedings commenced by any person for the dissolution, winding-up or
other termination of Tenants existence or the liquidation of its assets;
e.    a trustee, receiver, or like person is appointed with respect to the
business or assets of Tenant or any Guarantor;
f.    Tenant makes a sale in bulk of all or a substantial portion of its assets
other than in conjunction with a Transfer approved by Landlord;
g.    this Lease or any of Tenant’s assets are taken under a writ of execution;

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
h.    Tenant proposes to make a Transfer other than in compliance with the
provisions of this Lease;
i.    Tenant abandons or attempts to abandon the Premises or disposes of its
goods so that there would not after such disposal be sufficient goods of Tenant
on the Premises subject to distress to satisfy Rent for at least three months,
or the Premises become vacant or unoccupied for a period of five consecutive
days or more without the consent of Landlord;
j.    any of Landlords policies of insurance with respect to the Building are
actually or threatened to be cancelled or adversely changed as a result of any
use or occupancy of the Premises; or
k.    any obligations of Tenant or any Guarantor owing to Landlord, whether or
not related to this Lease and however arising (whether by operation of law,
contract, acquired, or otherwise) shall be in default.
10.2   Remedies. In the event of any default hereunder by Tenant, then without
prejudice to any other rights which it has pursuant to this Lease or at law or
in equity, Landlord shall have the following rights and remedies, which are
cumulative and not alternative:
a.    Landlord may terminate this Lease by notice to Tenant and retake
possession of the Premises for Landlord’s account.
b.    Landlord may re-take possession of the Premises for the account of Tenant
and recover from Tenant Landlord’s damages arising from Tenant’s default and
Landlord’s retaking of possession. If this remedy is elected by Landlord,
Landlord’s damages shall be determined as follows: a) The fair market value of
the Premises for the remaining Term of this Lease after Tenant’s default,
reduced to its present value using a then current discount rate, shall be
determined by a licensed Florida real estate appraiser mutually agreed to by
both parties, Such appraiser shall take into consideration the actual terms of
any re-rental of the Premises, if Landlord has been able to re-rent same, and
any other factors deemed relevant by such appraiser. The conclusion of such
appraiser as to such present value shall be binding on the parties. b) Such
present value shall be subtracted from the present value of the Rent reserved
under this Lease for the remainder of the Term following Tenant’s default. Such
present value shall be determined by the same appraiser, using a discount rate
of 6%. The conclusion of such appraiser as to such present value shall be
binding on the parties. c) The difference between the two present values
computed under a) and b) above shall have added to it all sums owing to Landlord
and accrued prior to Tenant’s default, plus all of Landlords costs, direct and
indirect, of re-taking possession, preparing the Premises for re-rental, and
re-renting the Premises. It the Premises are not re-rented at the time Landlord
brings its action for damages under this provision, or if the term of the
re-rental is for a period less than the remaining Term of this Lease and
therefor additional re-rentals may be required to fill the remaining Term, then
in either case Landlord shall make a reasonable estimate of such costs and such
estimate shall be binding on the parties. The costs referred to above shall
include, but not be limited to, legal fees, cleaning, painting, re-fixturing,
partitioning, repairs, advertising, lease commissions and an administrative fee
to Landlord equal to 20% of all the costs referred to in this Section 10.2(c).
c.    Landlord may remedy or attempt to remedy any default of Tenant under this
Lease for the account of Tenant and enter upon the Premises for such purposes.
No notice of Landlord’s intention to perform such covenants need be given Tenant
unless expressly required by this Lease. Landlord shall not be liable to Tenant
for any loss or damage caused by acts of Landlord in remeddng or attempting to
remedy such default, and Tenant shall pay to Landlord all expenses incurred by
Landlord in connection with remedying or attempting to remedy such default.
d.    Landlord may recover from Tenant all damages and expenses incurred by
Landlord as a result of any breach by Tenant.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
e.    If default is undisputed by Tenant, Landlord may accelerate all Rent for
the entire Term and may further declare any option periods null and void.
Nothing herein, however, shall excuse any obligation on the part of landlord to
mitigate and/or re-let Premises.
10.3   Costs. Tenant shall pay to Landlord on demand all costs incurred by
Landlord, including attorneys’ fees and costs at all tribunal levels, incurred
by Landlord in enforcing any of the obligations of Tenant under this Lease.
10.4   Allocation of Payments. Landlord may at its option apply any sums
received from Tenant against any amounts due and payable by Tenant under this
Lease in such manner as Landlord sees fit and regardless of the express purpose
for which the tender was made and regardless of any endorsement placed on the
check by which payment is made.
10.5   Section Deleted.
10.6   Landlord’s Other Rights. In the event Tenant has filed for protection
under the Federal Bankruptcy Law, and the trustee desires to assume or assign
this Lease, the trustee must take into account the provisions contained in 11
U.S.C. ‘365(b)(3) which include adequate assurance of the source of the rent,
protection for exclusive use provisions, and that any assignment will not
substantially disrupt any Tenant’s use, and provided further that reasonable
attorneys’ fees that were incurred by Landlord in the bankruptcy proceedings
will be reimbursed. In the event of a default by Tenant for the nonpayment of
rent or failure of Tenant to surrender possession after expiration of the term
hereof, Tenant hereby expressly waives its right to the three-day notice of
default as required by Florida Statutes 83.20 (2).
Landlord shall have a Landlord’s lien upon all furnishings, fixtures, equipment,
decorations, supplies, accessories and other property which Tenant owns or in
which it has an interest located on the Premises to secure the payment of all
rental and other sums due hereunder, and the performance of all other
obligations of Tenant under this Lease.
ARTICLE XI
ATTORNMENT AND SUBORDINATION
11.1   Estoppel Certificate. Within 10 days after written request by Landlord,
Tenant shall deliver in a form supplied by Landlord an estoppel certificate to
Landlord as to the status of this Lease, including whether this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect as modified and identifying the
modification agreements); the commencement and expiration dates of the Term; the
amount of Minimum Rent and Additional Rent then being paid and the dates to
which same have been paid; whether or not there is any existing or alleged
default by either party with respect to which a notice of default has been
served and if there is any such default, specifying the nature and extent
thereof; and any other matters pertaining to this Lease as to which Landlord
shall request such certificate. Tenant’s failure to timely provide Landlord with
such estoppel certificate shall constitute (a) a material, uncurable default
under this Lease, at Landlord’s option, and (b) Tenants acquiescence to
Landlord’s statements concerning the Lease which may be relied upon by any
person holding or intending to acquire any interest whatsoever in the Premises
or the Building and shall constitute as to any persons entitled to rely on such
statements a waiver by Tenant of any defaults by Landlord or defenses or offsets
against the enforcement of this Lease by Landlord which may exist prior to the
date of the written request.
11.2   Subordination. This Lease and all rights of Tenant shall be subject and
subordinate to any and all Mortgages from time to time in existence against the
Building, whether now existing or hereafter created. On request, and from time
to time, Tenant shall further evidence its agreement to subordinate this Lease
and its rights under this Lease to any and all Mortgages and to all advances
made under such Mortgages. The form of such subordination shall be made as
required by Landlord or any Mortgagee.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
11.3   Attornment. Tenant shall promptly on request attorn to any Mortgagee, or
to the future owner(s) of the Building, or the purchaser at any foreclosure or
sale under proceedings taken under any Mortgage, and shall recognize such
Mortgagee, owner, or purchaser as Landlord under this Lease. On request, and
from time to time, Tenant shall further evidence its agreement to attorn. The
form of such attornment shall be made as required by the Mortgagee or future
owner which requests such attornment.
11.4   Subordination, Nondisturbance and Attornment Agreement. Upon request by
Tenant, Landlord agrees to make commercially reasonable efforts to execute a
Subordination, Nondisturbance and Attornment Agreement.
ARTICLE XII
CONTROL OF BUILDING BY LANDLORD
12.1   Use and Maintenance of Common Areas. Tenant and those doing business with
Tenant for purposes associated with Tenant’s business on the Premises, shall
have a non-exclusive right to use the Common Areas for their intended purposes
during normal business hours in common with others entitled thereto and subject
to any rules and regulations imposed by Landlord. Landlord shall keep the Common
Areas in good repair and condition and shall clean the Common Areas when
necessary. Tenant acknowledges that its non-exclusive right to use any parking
facilities forming part of the Building is subject to such rules and regulations
as imposed by Landlord from time to time, and to Landlord’s absolute right to
allocate certain areas of the parking facilities for the exclusive use by
invitees to the Building. Tenant acknowledges that all Common Areas shall at all
times be under the exclusive control and management of Landlord. Landlord may at
any time and from time to time, in its sole discretion, eliminate, relocate,
expand, reduce, modify or prescribe changes in the permitted use of any or all
of the present or future Common Areas, and no such action of Landlord shall be
deemed to be an eviction of Tenant. Said Common Areas of the Building may be
expanded, contracted or changed by Landlord from time to time as required or
deemed desirable.
If Landlord deems it necessary to prevent the acquisition of public rights,
Landlord from time to time may temporarily close portions of the Common Area,
erect private boundary marks or take further appropriate action for that purpose
and such action shall not be deemed an eviction or disturbance of Tenant’s use
of the Premises.
12.2   Alterations by Landlord. Landlord may (a) alter, add to, subtract from,
construct improvements on, re-arrange, and construct additional facilities in,
adjoining or proximate to the Building; (b) relocate the facilities and
improvements in or comprising the Building or erected on the Land; (c) do such
things on or in the Building as required to comply with any laws, regulations,
orders or directives affecting the Land or any part of the Building; and (d) do
such other things on or in the Building as Landlord, in the use of good business
judgment determines to be advisable, provided that notwithstanding anything
contained in this Section 12.2, access to the Premises shall be available at all
times. Landlord shall not be in breach of its covenants for quiet enjoyment or
liable for any loss, costs or damages, whether direct or indirect, incurred by
Tenant due to any of the foregoing.
12.3   Tenant Relocation. Landlord shall have the right, at any time upon sixty
(60) days written notice to Tenant, to relocate Tenant into other space within
the Building. Upon such relocation, such new space shall be deemed the Premises
and the prior space originally demised shall in all respects be released from
the effect of this Lease. If Landlord elects to relocate Tenant as above
described, (i) the new space shall contain approximately the same as or greater
useable area than the original space, (H) Landlord shall improve the new space,
at Landlord’s sole cost, to at least the standards of the original space, (Ni)
Landlord shall pay the reasonable costs of moving Tenant’s Trade Fixtures and
furnishings from the original space to the new space, (iv) as total compensation
for all other costs, expenses and damages which Tenant may suffer in connection
with the relocation, including but not limited to lost profit or business
interruption, no Minimum Rent, or Operating Costs shall be due or payable for
the first full calendar month of Tenant’s occupancy of the new space, and
Landlord shall not, unless such is reasonably foreseeable, be liable for any
further indirect or special expenses of Tenant resulting from the relocation,
(v) Rent, Tenant’s Proportionate Share of Operating Costs and all other charges
hereunder shall be the same for the new space as for the original space,
notwithstanding that the new space may be larger than the original space, and
(vi) all other terms of this Lease shall apply to the new space as the Premises,
except as otherwise provided in this paragraph.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
ARTICLE XIII
CONDEMNATION
13.1   Total Taking. If the whole of the Premises shall be taken by any public
authority under the power of eminent domain or sold to public authority under
threat or in lieu of such taking, the Term shall cease as of the day possession
or title shall be taken by such public authority, whichever is earlier (“Taking
Date”), whereupon the Rent shall be paid up to the Taking Date with a
proportionate refund by Landlord of any Rent paid for a period subsequent to the
Taking Date.
13.2   Partial Taking.
a.    If less than the whole but more than 25% the Premises, or more than 50% of
the area of that portion of Common Areas serving the retail component of the
Building, or more than 50% of the Gross Rentable Area of the retail component of
the Building shall be taken under eminent domain, or sold to public authority
under threat or in lieu of such a taking, Tenant shall have the right upon
notice to Landlord within 10 days after the Taking Date either to terminate this
Lease as of the Taking Date, or, subject to Landlord’s right of termination as
set forth in Subsection 14.2(C), to continue in possession of the remainder of
the Premises. In the event Tenant elects to remain in possession, all of the
terms of this Lease shall continue in effect, except that as of the Taking Date,
Minimum Rent and other charges payable by Tenant shall be reduced in proportion
to the floor area of the Premises taken. Landlord shall, at its cost, but only
to the extent of net proceeds of condemnation received by Landlord, make all
necessary repairs or alterations within the scope of Landlord’s Work and
Landlord’s duties under Section 5.1 so as to constitute the remaining Premises a
complete architectural unit, and Tenant, at Tenant’s cost, shall be obligated to
perform all of Tenant’s Work and Tenant’s duties under Section 5.2 and otherwise
restore the Premises and Tenant’s Trade Fixtures.
b.    If 25% or less of the Premises shall be so taken, the Term shall cease
only as to the part so taken as of the Taking Date, and Tenant shall pay Rent
and other charges up to the Taking Date, with appropriate credit by Landlord
(toward the next installment of Rent due from Tenant) of any Rent or charges
paid for a period subsequent to the Taking Date. Minimum Rent and other charges
payable to Landlord shall be reduced in proportion to the amount of the Premises
taken. Landlord shall, at its expense, but only to the extent of net proceeds of
condemnation received by Landlord, make all necessary repairs or alterations
within the scope of Landlord’s Work so as to constitute the remaining Premises a
complete architectural unit, and Tenant, at Tenant’s expense, shall be obligated
to perform all of Tenant’s Work and otherwise restore the Premises and Tenant’s
trade fixtures.
c.    If more than 20% of (i) the area of that portion of Common Areas serving
the retail component of the Building, (U) the Gross Rentable Area of the retail
component of the Building, or (Hi) the Premises shall be taken under power of
eminent domain, or sold to public authority under the threat or in lieu of such
a taking, Landlord may, by notice to Tenant delivered on or before the thirtieth
(30th) day following the Taking Date, terminate this Lease as of the Taking
Date. Rent and other charges shall be paid up to the Taking Date, with an
appropriate refund by Landlord of any Rent paid for a period subsequent thereto.
13.3   Award. All compensation awarded or paid upon a total or partial taking of
the Premises, Common Areas or Building including the value of the leasehold
estate created hereby shall belong to and be the property of Landlord without
any participation by Tenant; Tenant shall have no claim to any such award based
on Tenant’s leasehold interest. However, nothing contained herein shall be
construed to preclude Tenant, at its cost, from independently prosecuting any
claim directly against the condemning authority in such condemnation proceeding
for damage to, or cost of removal of, stock, trade fixtures, furniture and other
personal property belonging to Tenant; provided, however, that no such claim
shall diminish or otherwise adversely affect Landlord’s award or the award of
any Mortgagee.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
ARTICLE XIV
GENERAL PROVISIONS
14.1   Rules and Regulations. Tenant shall comply with all Rules and
Regulations, and amendments thereto, adopted by Landlord from time to time
including those set out in Schedule “D”, so long as such Rules and Regulations
are not inconsistent with and do not contradict this Lease. The Rules and
Regulations may differentiate between different types of businesses in the
Building. Landlord shall not be responsible to Tenant for any non-observance of
such Rules or Regulations by any other tenant of the Building. Defined terms in
the Rules and Regulations shall have the meanings set forth in this Lease.
14.2   Delay. Except as expressly provided in this Lease, whenever Landlord or
Tenant is delayed in the fulfillment of any obligation under this Lease, other
than the payment of Rent, by an unavoidable occurrence which is not the fault of
the party delayed in performing such obligation, then the time for fulfillment
of such obligation shall be extended during the period in which such
circumstances operate to delay the fulfillment of such obligation.
14.3 Holding Over. If Tenant remains in possession of the Premises after the end
of the Term with the consent of Landlord but without having executed and
delivered a new lease or an agreement extending the Term, there shall be no
tacit renewal of this Lease or the Term, and Tenant shall be deemed to be
occupying the Premises as a Tenant from month to month at a monthly Minimum Rent
payable in advance on the first day of each month equal to twice the monthly
amount of Minimum Rent payable during the last month of the Term, and otherwise
upon the same terms as are set forth in this Lease including all other payments
of Rent, so far as they are deemed applicable by Landlord to a monthly tenancy.
14.4   Waiver. Landlord’s failure to take or delay in taking advantage of any
default or breach of covenant on the part of Tenant shall not be construed as a
waiver thereof, nor shall any custom or practice which may grow between the
parties in the course of administering this Lease be construed to waive or to
lessen the right of Landlord to insist upon the strict performance by Tenant of
any term, covenant or condition hereof, or to exercise any rights of Landlord on
account of any such default. In no case will Landlord be deemed to have waived
any of Landlord’s rights under this Lease, law or equity, unless Landlord
delivers to Tenant a written waiver executed by an officer of Landlord which
expressly identifies the right being waived. A waiver of a particular breach or
default shall not be deemed to be a waiver of the same or any other subsequent
breach or default. The acceptance of rent hereunder shall not be, or be
construed to be, a waiver of any breach of any term, covenant or condition of
this Lease. The presentation of any rent or other charge hereunder in the form
of a check marked by Tenant to constitute a waiver of any default shall not
constitute such waiver even though endorsed and cashed by Landlord unless
Landlord expressly agrees to waive such default by separate written instrument.
No surrender of the Premises for the remainder of the term hereof shall operate
to release Tenant from liability hereunder.
14.5   Recording. Neither Tenant nor anyone claiming under Tenant shall record
this Lease or any memorandum hereof in any public records without the prior
written consent of Landlord.
14.6   Notices. Any notice, consent or other instrument required or permitted to
be given under this Lease shall be in writing and shall be delivered in person,
or sent by certified mail, return receipt requested, or nationally recognized
overnight courier service postage prepaid, addressed (a) if to Landlord, at the
address set forth in the Lease Summary; and (b) if to Tenant, at the Premises
or, prior to Tenant’s occupancy of the Premises, at the address set forth on the
Lease Summary. Any such notice or other instruments shall be deemed to have been
given and received on the day upon which personal delivery is made or, if
mailed, then two business days following the date of mailing or, if sent
nationally recognized overnight courier service, then on the business days after
consignment to such service. Either party may give notice to the other of any
change of address and after the giving of such notice, the address therein
specified shall be deemed to be the address of such party for the giving of
notices.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
14.7   Successors. The rights and liabilities created by this Lease extend to
and bind the successors and assigns of Landlord and the heirs, executors,
administrators and permitted successors and assigns of Tenant. No rights,
however, shall inure to the benefit of any Transferee unless the provisions of
Article IX are complied with.
14.8   Joint and Several Liability. If there is at any time more than one Tenant
or more than one person constituting Tenant, their covenants shall be considered
to be joint and several and shall apply to each and every one of them.
14.9   Captions and Section Numbers. The captions, section numbers, article
numbers and table of contents appearing in this Lease are inserted only as a
matter of convenience and in no way affect the substance of this Lease.
14.10   Extended Meanings. The words “hereof”, ‘hereto” and “hereunder” and
similar expressions used in this Lease relate to the whole of this Lease and not
only to the provisions in which such expressions appear, and the word “include”
or “including” or words of similar import shall be deemed to be followed by the
words “without limitation”. This Lease shall be read with all changes in number
and gender as may be appropriate or required by the context. Any reference to
Tenant includes, where the context allows, the employees, agents, invitees and
licensees of Tenant and all others over whom Tenant might reasonably be expected
to exercise control. This Lease has been fully reviewed and negotiated by each
party and their counsel and shall not be more strictly construed against either
party.
14.11   Partial Invalidity. All of the provisions of this Lease are to be
construed as covenants even though not expressed as such. If any such provision
is held or rendered illegal or unenforceable it shall be considered separate and
severable from this Lease, and the remaining provisions of this Lease shall
remain in force and bind the parties as though the illegal or unenforceable
provision had never been included in this Lease.
14.12   Entire Agreement. This Lease and the Schedules addenda and riders, if
any, attached hereto are incorporated herein and set forth the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements or understandings between them. This Lease and its Schedules and
Riders may not be modified except by agreement in writing executed by Landlord
and Tenant.
14.13   Governing Law. This Lease shall be construed in accordance with and
governed by the laws of the State of Florida. In the event of any litigation
arising under this Lease or any Guaranty, proper venue shall be in the county
wherein the Premises are located.
14.14   Time. Time is of the essence of Tenant’s obligations under the lease.
Any time period herein specified of five days or less shall mean business days;
any period in excess of five days shall mean calendar days.
14.15   No Partnership. Nothing in this Lease creates any relationship between
the parties other than that of lessor and lessee and nothing in this Lease
constitutes Landlord a partner of Tenant or a joint venturer or member of a
common enterprise with Tenant.
14.16   Quiet Enjoyment. If Tenant pays Rent and fully observes and performs all
of its obligations under this Lease, Tenant shall be entitled to peaceful and
quiet enjoyment of the Premises for the Term without interruption or
interference by Landlord or any person claiming through Landlord.
14.17   Radon Gas. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it overtime. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
14.18   Authority. Tenant is a duly authorized and qualified to do business in
the state in which the Premises are located, and Tenant has full right and
authority to enter into this Lease, and each of the persons signing on Tenant’s
behalf are authorized to do so. In addition, Tenant warrants that it is not
necessary for any other person, firm, corporation, or entity to join in the
execution of this Lease to make Tenant’s execution complete, appropriate and
binding.
14.19   Lease Validity. Notwithstanding anything to the contrary contained
herein or in this Lease, the submission of this Lease for examination and/or
execution by Tenant does not constitute a reservation of or option for the
Premises for the benefit of Tenant and the Lease and/or any Addendum shall have
no force or validity unless and until duly executed by Landlord and delivered by
Landlord to Tenant.
14.20   Brokerage. Tenant warrants that it has had no dealings with any broker
or agent in connection with this Lease other than the Broker, if any, named in
the Lease Summary, and covenants to pay, defend, hold harmless and indemnify
Landlord from and against any and all cost, expense or liability for any
compensation, commissions and charges claimed by any other broker or agent with
respect to this Lease or the negotiation thereof with whom Tenant had, or is
alleged to have had, dealings.
14.21   TRIAL BY JURY. TENANT AND LANDLORD HEREBY WAIVE ANY AND ALL RIGHT TO A
JURY TRIAL ON ANY ISSUE OR CONTROVERSY ARISING UNDER THIS LEASE.
IN WITNESS WHERE, Landlord and Tenant have duly executed this Lease in several
counterparts as of the day and year first above written, each of which
counterpart shall be considered an executed original. In making proof of this
Lease, it shall not be necessary to produce or account for more than one
counterpart.
Landlord may act under this Lease through its attorney, agent or other designee.
Further, in the event it is necessary to file a lawsuit to enforce any of
Landlord’s rights under this Lease, the parties agree that such lawsuit may be
filed in the name of the Landlord, its agent or other designee at the Landlord’s
complete discretion.

     
Witness:
  OWNER/LANDLORD
 
   
 
   
 
 
 
 
  ORANGE BLOSSOM INVESTMENTS, LLC,
a Florida limited liability company

 
  By: Jacques Mamann, Managing Member
 
   
 
  /s/ Jacques Mamann
 
   
 
  Date October 13, 2006
 
   
Witness:
  TENANT
 
   
/s/ Adelaida Savard
  NATIONSHEALTH, INC., a Delaware corporation
 
 
 
 
  By: Glenn Parker, MD., Chief Executive Officer
 
   
 
  /s/ Glenn M. Parker
 
   
 
  Date October 13, 2006

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
SCHEDULE A
SITE PLAN OF PREMISES

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
SCHEDULE B

1.  
LANDLORD’S WORK

  1)  
All damaged or discolored ceiling tiles to be replaced
    2)  
Existing carpet and tile flooring to be professional cleaned.
    3)  
Interior walls to be repainted
    4)  
The two existing door openings to be closed up.
    5)  
HVAC to be in good working order and,
    6)  
to provide independent electrical and HVAC system as well as to meter subject
space separately

2.  
TENANT’S WORK

  a.  
Tenant agrees to take possession of the property in “as is, where is” condition
and perform all work as required to place Premises in satisfactory condition for
business operation. All leasehold improvements must be approved by the Landlord
prior to their commencement and receive the proper permits as required by the
local and state governmental authorities. Tenant is permitted to make
improvements upon written approval, not unreasonably withheld, of said
improvement plans by the Landlord prior to commencement. All licenses and
permits, if required, are the Tenant’s responsibility.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
SCHEDULE C
RENT SCHEDULE

                                                              Base     Base    
Base     %     Est. Pass-               Sq Ft   Rate     Yearly     Monthly    
Increase     Thrus /               6,193   per SF     Rental Rate     Rental
Rate     Per Year     S.F. $2.75     Sales Tax     Total  
YEAR I
  $ 11.50     $ 71,219.50     $ 5,934.96             $ 1,419.23     $ 441.25    
$ 7,795.44  
YEAR II
  $ 11.85     $ 73,356.09     $ 6,113.01       3%   $ 1,419.23     $ 451.93    
$ 7,984.17  
YEAR III
  $ 12.20     $ 75,556.77     $ 6,296.40       3%   $ 1,419.23     $ 462.94    
$ 8,178.56  
 
                                                        Monies Due al Lease
Signing                         1st Month’s Rent           $ 7,795.44          
 
                                                      Last Month’s Rent        
  $ 8,178.56          
 
                                                      Security Deposit          
$ 7,795.44          
 
                                                      Other                    
   
 
                                                      TOTAL MONIES DUE AT LEASE
SIGNING ON OR BEFORE           $ 23,769.44          
 
                                                     

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
SCHEDULE D
DEFINITIONS
In this Lease and in Schedules to this Lease:
1.    “Additional Rent” means all sums of money required to be paid by Tenant
under this Lease (except Minimum Rent and Percentage Rent) whether or not the
same are designated Additional Rent” or are payable to Landlord or otherwise.
2.    “Alterations” means all repairs, replacements, additions or modifications
to the Premises by Tenant, including, but not limited to, Tenants Work.
3.   “Architect” means the architect from time to time named by Landlord.
4.    “Business Tax” means all taxes, levies, assessments, licenses and fines
(whether imposed on Landlord or Tenant) attributable to the personal property,
trade fixtures, business, income, occupancy or sales of Tenant or any other
occupant of the Premises and to the use of the Building by Tenant.
5.    “Change of Control” means, in the case of any corporation, trust,
partnership or other entity, the transfer or issue by sale, assignment,
subscription, transmission on death, mortgage, charge, security interest,
operation of law or otherwise, of any shares, voting rights or partnership or
beneficial interest which would result in any change in the effective control of
such corporation, trust, partnership or other entity unless such change occurs
as a result of trading in the shares of a corporation listed on a recognized
stock exchange in Canada or the United States and then only so long as Landlord
receives assurances reasonably satisfactory to it that there will be a
continuity of management and of the business practices of such entity
notwithstanding such Change of Control.
6.    “Commencement Date” means the date on which the Term commences, as
provided under Section 1.2.
7.    “Common Areas” means those areas, facilities, utilities, improvements,
equipment and installations in or adjacent to the Building which serve or are
for the benefit of the tenants of more than one component of the Building and
which are not designated or intended by Landlord to be leased, from time to
time, or which are provided or designated from time to time by Landlord for the
benefit or use of all tenants in the Building, their employees, customers and
invitees, in common with others entitled to the use or benefit of same, and
shall include, without limitation, parking lots, landscaped areas, passages for
trucks and automobiles, areaways, private roads, walks, curbs, corridors, garden
courts and arcades, together with public facilities, if any, such as wash rooms,
comfort rooms, lounges, drinking fountains, toilets, public stairs, ramps,
elevators, escalators, shelters, porches, bus stations and loading docks
together with interior service corridors giving access thereto, with facilities
appurtenant to each, or any other area or premises in the entire Building tract
not under lease or designed for lease to a tenant for use and occupancy.
8.    “CPI” has the meaning set forth in Section 2.2.
9.    “Expiration Date” means the date on which the Term expires, as provided
under Section 1.2, or any sooner date on which this Lease is terminated pursuant
to the provisions hereof.
10.    “Expiration Year” means the calendar year, that number of years following
the year of the Commencement Date, equal to the number of years of the Term as
set forth on the Lease Summary.
11.    “First Partial Month” means, in the event the Commencement Date is not
the first day of a month, the period from the Commencement Date to the first day
of the next month.
12.    “Fixturing Period” means the period so specified in the Lease Summary.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
13.    “Force Majeure” means a delay arising from or as a result of strike,
lockout or labor difficulty; explosion, sabotage, accident, riot or civil
commotion; act of war; fire or other catastrophe; a legal requirement; an act by
Tenant; or any cause beyond the reasonable control of Landlord.
14.    “Gross Rentable Area of the Premises” means the number of square feet of
space in the Premises whether above or below grade and shall be calculated by
Landlord’s architect to extend (i) to the centerline of the structural portion
of every wall or division separating the Premises from rented or rentable space,
(H) (except in the case of any storefront) to the exterior face of any other
wall or division marking the boundaries of the Premises, (Hi) to include all
space on the exterior of storefronts up to the lease lines shown on the sketch
of the Premises attached hereto as Schedule A (storefronts shall not be deemed
walls), (iv) to extend from the top surface of the structural sub-floor to the
bottom of the structural ceiling, and (v) to include all interior space whether
or not occupied by interior projections, stairways, shafts, ventilation spaces,
columns, pipes, conduits or the like, and other physical features.
15.    “Gross Rentable Area of the Building” means the sum of the aggregate
gross rentable areas of all portions of the Building which are leased or
designated for lease, with the area for all of such portions to be calculated on
a similar basis as the Gross Rentable Area of the Premises was calculated.
16.    “Gross Revenue” means the entire amount of the sale price, whether for
cash or otherwise, of all sales (including rentals) of merchandise and services
and of all other receipts whatsoever in respect of all business conducted at,
in, upon or from the Premises, although orders for same may be filled elsewhere,
and including all sales by any sub-lessee, concessionaire, licensee, vending
machine, coin operated machine, or otherwise in the Premises and including all
insurance proceeds received in respect of loss or damage to stock and
compensation for loss of business sales or profits. Gross Revenue shall not
include, however, (i) any sums (other than any commission or service fee to
Tenant) shown separately from the price, collected and paid out for any sales,
service, or similar tax, levied by any governmental authority which Tenant is
required to remit to such authority; (ii) the exchange of goods or merchandise
between the stores of Tenant, if any, where such exchange of goods or
merchandise is made solely for the convenient operation of the business of
Tenant and not for the purpose of consummating a sale which has been made at,
in, from or upon the Premises; (Hi) the amount of any discount on sales actually
given to bona fide employees of Tenant, (iv) the amount of returns to shippers
or to manufacturers; (v) the amount of merchandise sold or some part thereof
which is thereafter returned by the purchaser and accepted by Tenant; (vi) sales
of fixtures or other capital items sold by Tenant after use thereof in the
conduct of Tenant’s business in the Premises; (vH) deposits on merchandise until
the sale is final or the deposit permanently retained by Tenant;
(vii) uncollected credit accounts; or (vHi) income from bona fide charitable
collections.
17.    “Guarantor” means any person who has executed or agreed to execute any
guaranty of Tenant’s obligations hereunder.
18.    “Land” means the land situated in the City of Fort Pierce, St. Lupie
County, Florida, on which the Building is or will be constructed, as more
particularly described in Schedule E, or as such lands may be expanded or
reduced from time to time.
19.    “Landlord” means Transwestern Commercial Services, agent for the owner,
and its successors and assigns.
20.    “Landlord’s Work” means that work to be performed by Landlord described
in Section 1-3.
21.    “Lease Summary” means the outline of basic terms, dollar amounts and
other information forming a part of this Lease and appearing as the first pages
of this Lease.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
22.    “Lease Year” means the 12 full calendar months commencing on the first
day of the month immediately following the month in which the Commencement Date
occurs and each consecutive 12 month period thereafter unless the Commencement
Date is the first day of a month, in which event the first Lease Year shall
commence on the Commencement Date. However, the final Lease Year may contain
less than 12 months due to expiration or sooner termination of the Term. If the
Commencement Date is not on the first day of a month, the period from the
Commencement Date to the first day of the next month is referred to herein as
the “First Partial Month” and shall be deemed included in the first Lease Year.
23.    “Leasehold Improvements” means leasehold improvements in the Premises
determined according to common law, and shall include, without limitation: all
fixtures, improvements, installations, alterations and additions from time to
time made, erected or installed in the Premises by or on behalf of Tenant or any
previous occupant of the Premises, including signs and lettering, partitions,
doors and hardware however affixed and whether or not movable; all mechanical,
electrical and utility installations and all carpeting and drapes with the
exception only of furniture and equipment not in the nature of fixtures.
24.    “Minimum Rent” means the minimum rent payable by Tenant pursuant to
Section 22.
25.    “Mortgage” means any and all mortgages, security agreements, ground
leases or like instruments resulting from any financing, refinancing, collateral
financing or other transactions (including renewals, extensions, modifications,
replacements, consolidations or substitutions thereof and all advances made or
to be made thereunder and all interest thereon) made or arranged by Landlord of
its interest in all or any part of the Building.
26.    “Mortgagee” means the holder of, or secured party under, any Mortgage and
includes any trustee for bondholders.
27.    “Opening Date” means the joint opening date for the Building, if any, as
designated by Landlord.
28.    “Operating Costs” means any amounts paid or payable whether by Landlord
or by others on behalf of Landlord, arising out of Landlord’s ownership,
maintenance, operation, repair, replacement and administration of the Building
including without limitation:
a.    the cost of Taxes, including all costs associated with the appeal of any
assessment on Taxes;
b.    the cost of insurance, including, without limitation, fees to agents and
administrative fees in connection with such insurance, which Landlord is
obligated or permitted to obtain under this Lease (including, but not limited
to, rent insurance) and any deductible amount applicable to any claim made by
Landlord under such insurance;
c.    the cost of security, repairs and maintenance of the parking lot,
re-striping of the parking lot, exterior painting, any other improvements as may
be required by a regulatory authority, janitorial, landscaping, window cleaning,
garbage removal and trash removal services;
d.    the cost of repair and replacement of heating, ventilating and air
conditioning equipment serving any portion of the Building including any
rentable space;
e.    the cost of all fuel, water, electricity, telephone and other utilities
used in the maintenance, operation or administration of the Building;
f.    salaries, wages and other amounts paid or payable for all personnel
involved in the repair, maintenance, operation, security, supervision or
cleaning of the Building, including fringe benefits, unemployment and workmen’s
compensation insurance premiums, pension plan contributions and other employment
costs and the cost of engaging independent contractors to perform any of the
foregoing services;
g.    auditing and accounting fees and costs;
h.    the cost of repairing replacing, operating, and maintaining the Building
and the equipment serving the Building, except where such costs are attributable
to inherent structural defects in the Building;

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
i.    the cost of the rental of any equipment and signs;
j.    amortization of the costs referred to in h. immediately above, to the
extent not charged fully in the year in which they are incurred, all as
determined by Landlord in accordance with sound accounting principles, together
with interest on any unamortized balance of such costs calculated at average
prime rate during the period of calculation of any major bank designated by
Landlord;
k.    a management fee equal to 15 % of Operating Costs excluding Taxes.
Operating Costs shall exclude only: (1) all amounts which otherwise would be
included in Operating Costs which are actually recovered by Landlord from specic
tenants by separate agreement or as a result of any act, omission, default or
negligence of such tenants; (2) income taxes on Landlord’s income from the
Building; (3) such of the Operating Costs as are recovered from insurance
proceeds; (4) interest on debt and retirement of debt principal (except as above
provided); (5) the cost of any additional capital item not part of the initial
construction of the Building.
29.    “Person” means any person, firm, partnership or corporation, or any group
or combination of persons, firms, partnerships or corporations.
30.    “Premises” means the premises leased to Tenant described in Section 1.1
and includes Leasehold Improvements in such Premises.
31.    “Proportionate Share” means a fraction which has as its numerator the
Gross Rentable Area of the Premises and as its denominator the Gross Rentable
Area of the Building; provided, however, in the event Landlord, acting in good
faith and in a reasonable manner, determines that the foregoing fraction does
not accurately reflect Tenant’s proper share of Operating Costs as to any one or
more items of Operating Costs, then Landlord shall have the right to adjust
Tenant’s share of Operating Costs as to those items and such adjusted fraction
shall be Tenant’s Proportionate Share as to those items. In making such
determination, Landlord may consider the nature and intensity of use of any
service or facility made by Tenant, and any use or improvement made by Tenant
affecting the Premises or the Building.
32.   “Rent” means the aggregate of Minimum Rent and Additional Rent.
33.    “Rules and Regulations” mean the rules and regulations adopted and
promulgated by Landlord from time to time pursuant to Section 13.1. The Rules
and Regulations existing as at the Commencement Date are those set out in
Schedule D.
34.    “Building” means the Building buildings and the Land on which same is
erected, known generally as Orange Blossom Business Center and includes all
facilities and buildings erected from time to time on the Land and further
includes each and every part of any such building or facilities whether or not
rented or rentable, together with areas and facilities serving the Building or
having utility in connection therewith such as malls, sidewalks, parking
facilities, mechanical areas, truck and receiving areas, loading docks,
driveways and the like.
35.    “Taxes” means all real estate, personal property and other ad valorem
taxes, and any other levies, charges, local improvement rates and assessments
whatsoever assessed or charged against the Building, the equipment and
improvements therein contained, or any part thereof, by any lawful taxing
authority and including any amounts assessed or charged in substitution for or
in lieu of any such taxes, excluding only income or capital gains taxes, to the
extent such taxes are not levied in lieu of any of the foregoing against the
Building or Landlord and excluding any Business Tax.
36.    “Tenant” means the party so identified on the first page of this Lease,
such parts/s permitted successors and assigns, and is deemed to include the word
“lessee” and includes every Person mentioned as Tenant in this Lease.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
37.    “Tenant’s Work” means that work to be performed by Tenant described in
Section 1.3.
38.    “Term” means the period set out in Section 1.2 and any renewal periods,
if any (and any other periods during which Tenant has possession of the
Premises).
39.    “Trade Fixtures” means trade fixtures as determined at common law, but
shall not include: (a) heating, ventilating or air conditioning systems,
facilities and equipment in or serving the Premises; (b) floor covering affixed
to the floor of the Premises; (c) light fixtures; (d) internal stairways and
doors; and (e) any fixtures, facilities, equipment or installations installed by
or at the expense of Landlord, all of which are deemed to be Leasehold
Improvements.
40.    “Transfer” means an assignment of this Lease in whole or in part; a
sublease of all or any part of the Premises; the granting of a concession of any
sort; any transaction whereby the rights of Tenant under this Lease or to the
Premises are transferred to another; any transaction by which any right or use
or occupancy of all or any part of the Premises is conferred upon anyone; any
mortgage or encumbrance of this Lease or the Premises or any part thereof or
other arrangement under which either this Lease or the Premises become security
for any indebtedness or other obligations and includes any transaction or
occurrence whatsoever (including, but not limited to, expropriation,
receivership proceedings, seizure by legal process and transfer by operation of
law), which has changed or might change the identity of the Persons having
lawful use or occupancy of any part of the Premises.
41.    “Transferee” means the Person or Persons to whom a Transfer is to be
made.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
SCHEDULE E
RULES AND REGULATIONS
1.     Security. Landlord may from time to time adopt appropriate systems and
procedures for the security or safety of the Building, any Persons occupying,
using or entering the same, or any equipment, furnishings or contents thereof,
and Tenant shall comply with Landlord’s reasonable requirements relative
thereto.
2.    Return of Keys. At the end of the Term, Tenant shall promptly return to
Landlord all keys for the Building and Premises which are in the possession of
Tenant. In the event any Tenant fails to return keys, Landlord may retain $50.00
of Tenant’s security deposit for locksmith work and administration.
3.    Repair, Maintenance. Alterations and Improvements. Tenant shall carry out
Tenant’s repair, maintenance, alterations, and improvements in the Premises only
during times agreed to in advance by Landlord and in a manner which will not
interfere with the rights of other tenants in the Building.
4. Water Fixtures. Tenant shall not use water fixtures for any purpose for which
they are not intended, nor shall water be wasted by tampering with such
fixtures. Any cost or damage resulting from such misuse by Tenant shall be paid
for by Tenant.
5.    Personal Use of Premises. The Premises shall not be used or permitted to
be used for residential, lodging or sleeping purposes or for the storage of
personal effects or property not required for business purposes.
6.    Heavy Articles. Tenant shall not place in or move about the Premises
without Landlord’s prior written consent any safe or other heavy article which
in Landlord’s reasonable opinion may damage the Building, and Landlord may
designate the location of any such heavy articles in the Premises.
7.    Bicycles, Animals. Tenant shall not bring any animals or birds into the
Building, and shall not permit bicycles or other vehicles inside or on the
sidewalks outside the Building except in areas designated from time to time by
Landlord for such purposes.
8.    Deliveries. Tenant shall ensure that deliveries of supplies, fixtures,
equipment, furnishings, wares and merchandise to the Premises are made through
such entrances, elevators and corridors and at such times as may from time to
time be designated by Landlord, and shall promptly pay or cause to be paid to
Landlord the cost of repairing any damage in the Building caused by any person
making improper deliveries.
9.    Solicitations. Landlord reserves the right to restrict or prohibit
canvassing, soliciting or peddling in the Building.
10.    Food and Beverages. Only persons approved from time to time by Landlord
may prepare, solicit orders for, sell, serve or distribute foods or beverages in
the Building, or use the Common Areas for any such purpose.
11.    Refuse. Tenant shall place all refuse in proper receptacles provided by
Tenant at its expense in the Premises or in receptacles (if any) provided by
Landlord for the Building, and shall keep sidewalks and driveways outside the
Building free of all refuse.
12.    Obstructions. Tenant shall not obstruct or place anything in or on the
sidewalks or driveways outside the Building or in the lobbies, corridors,
stairwells or other Common Areas, or use such locations for any purpose except
access to and exit from the Premises without Landlord’s prior written consent.
Landlord may remove at Tenant’s expense any such obstruction or thing caused or
placed by Tenant (and unauthorized by Landlord) without notice or obligation to
Tenant.
13.    Proper Conduct. Tenant shall not conduct itself in any manner which is
inconsistent with the character of the Building as a first quality Building or
which will impair the comfort and convenience of other tenants in the Building.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
14.    Employees, Agents and lnvitees. In these Rules and Regulations, Tenant
includes the employees, agents, invitees and licensees of Tenant and others
permitted by Tenant to use or occupy the Premises.
15.    Parking. If Landlord designates tenant parking areas in the Building,
Tenant shall park its vehicles and shall cause its employees and agents to park
their vehicles only in such designated parking areas. Tenant shall furnish
Landlord, upon request, with the current license numbers of all vehicles owned
or used by Tenant or its employees and agents and Tenant thereafter shall notify
Landlord of any changes in such numbers within five (5) days after the
occurrence thereof. In the event of failure of Tenant or its employees and
agents to park their vehicles in such designated parking areas, Tenant shall
forthwith on demand pay to Landlord, the sum of TWENTY DOLLARS ($20.00) per day
per each car so parked. Landlord may itself or through any agent designated for
such purpose, make, administer, and enforce additional rules and regulations
regarding parking by tenants and by their employees and agents in the Building,
including, without limitation, rules and regulations permitting Landlord or such
agent to move any vehicles improperly parked to the designated tenant or
employee parking areas. No disabled vehicles shall be left in the parking areas
of the Building for more than 24 hours,
16.    Pest Control. In order to maintain satisfactory and uniform pest control
throughout the Building, Tenant shall engage for its own Premises and at its
sole cost, a qualified pest extermination contractor either designated or
approved by Landlord, who shall pertorm pest control and extermination services
in the Premises at such intervals as reasonably required or as may be directed
by Landlord.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
RIDER 1
OPTION TO RENEW
 
Intentionally Deleted

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
RIDER 2
GUARANTY
Intentionally Deleted

 

 